CARPENTER, District Judge.
This is a bill in equity to enjoin an alleged infringement of the second claim of letters patent No. 265,689, issued October 10, 1882, to John B. McCormick, for water wheel. The claim is as follows:
“(2) The buckets provided with water-guiding grooves or corrugations on their acting faces, substantially as and for the purpose set forth.”
The scope of the invention is stated by the complainant as follows:
‘•The invention in question relates more particularly to water wheels of the kind commonly known as ‘turbine’ wheels, in which the axis of rotation is vertical, the water entering at the sides and striking against the face of the buckets, so called, giving tlie wheel a rotary motion. One, of the inventions mentioned in the preamble of the patent in suit consists in providing the acting face of the buckets of a turbine wheel with corrugations in order to enable the water to be better retained thereon, and thereby producing an increased force. Another invention mentioned relates to the construction of these grooves or corrugations by which (he walor is guided, so that substantially equal amounts of watei; will pass through them.”
Interpreting the patent in this way, I find the claim fully anticipated by letters patent No. 21,578, of September 21, 1858, to Alpha Smith; No. 60,983, of January 1, 1867, to Anthony Wrealsh and William Burns; No. 11(5,071, of June 20, 1871, to George W. Leonard; and No. 172,140, of January 11, 1876, to John B. McCormick and James L. Brown; and I therefore find that the claim involves no patentable invention.
Tbe bill will be dismissed.